Title: To George Washington from Edmund Randolph, 8 May 1794
From: Randolph, Edmund
To: Washington, George


               
                  Sir
                  Trenton [N.J.] Thursday morning. May 8. 1794.
               
               We were so late in getting here last night, that I had not an opportunity of putting this letter into the mail. However, it is not of consequence enough to regret; as it only contains the message for the letter of Governor Fenner, Mr Pinckney’s memorial, and my answer.
               "To the two houses
               "Having forwarded to you on the 15 day of April last the copy of a letter from the Minister Plenipotentiary of his Britannic majesty to the Secretary of State in answer to a memorial of our minister in London, I now transmit the copy of a reply from the Secretary of State.
               "I also send the copy of an act of the legislature of Rhode Island; together with the copy of a letter from the governor thereof, relative to a cession of certain lands."
               Mr Taylor is directed to wait upon you, with the above papers.
               Hoping, that your present impediment in hearing will prove, as I believe, merely temporary, I have the honor, sir, to be with affectionate attachment and respect yr mo. ob. serv.
               
                  Edm: Randolph
               
            